C. B. Smith, J., dissents. I do not agree with the reasoning or conclusion reached by a majority of the court. The controversy is between the corporation itself and the defendant. Ho rights of creditors are involved. The simple question as to whether a corporation can release some of its subscribers to its stock and compel others to pay, is alone presented by this record. I hold they can not. The case of Edward Rutz v. The Esler & Ropiequet Mfg. Co., 3 Ill. App. 83, and the case of Bouton v. Dement et al., 123 Ill. 142, are authority in point against the majority of the court. I think the judgment ought to be reversed.